47 F.3d 1164
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Francis ESTRELLA, a/k/a Bayardo Arce, Plaintiff-Appellant,v.Lonnie M. SAUNDERS;  Wanda Jean Shrewsberry;  Cheryl Miller;Larry W. Huffman, Defendants-Appellees.Edward SAFRAN, Plaintiff-Appellant,v.Lonnie M. SAUNDERS;  Jean Shrewsberry;  Cheryl Miller;Larry W. Huffman, Defendants-Appellees.James Arthur BROWN, Plaintiff-Appellant,v.Lonnie M. SAUNDERS;  Jean Shrewsberry;  Cheryl Miller;Larry Huffman, Defendants-Appellees.Lawrence TURNER, Plaintiff-Appellant,v.Lonnie M. SAUNDERS;  Jean Shrewsberry;  Cheryl Miller;Larry Huffman, Defendants-Appellees.Dana S. GRAHAM, Plaintiff-Appellant,v.Lonnie M. SAUNDERS;  Jean Shrewsberry;  Cheryl Miller;Larry W. Huffman, Defendants-Appellees.
Nos. 94-6795, 94-6821, 94-6826, 94-6827, 94-6828.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 19, 1995.Decided:  Feb. 14, 1995.

Francis Estrella, Edward Safran, James Arthur Brown, Lawrence Turner, Dana S. Graham, appellants pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Mark Ralph Davis, Mary Elizabeth Shea, Office of the Attorney General of Virginia, Richmond, VA, for appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal the district court's order accepting the recommendation of the magistrate judge to dismiss their 42 U.S.C. Sec. 1983 (1988) complaints.  With regard to Appellant Graham, the magistrate judge recommended, pursuant to 28 U.S.C. Sec. 636(b)(1)(B) (1988), that relief be denied and advised Appellant Graham that the failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Appellant Graham failed to object to the magistrate judge's recommendation.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.  See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985);  United States v. Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S. 1208 (1984);  see also Thomas v. Arn, 474 U.S. 140 (1985).  Appellant Graham has waived appellate review by failing to file objections after receiving proper notice.  We accordingly affirm the judgment of the district court as to Appellant Graham.


3
As to Appellants Estrella, Safran, Brown, and Turner, our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.*  Safran v. Saunders, No. CA-92-225-R (W.D.Va. June 13, 1994);  Estrella v. Saunders, No. CA-93-290-R (W.D.Va. June 13, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.



*
 We also deny Appellant Estrella and Appellant Safran's motions for preparation of a transcript because no particularized need was shown.  Jones v. Superintendent, Va.  State Farm, 460 F.2d 150, 152 (4th Cir.1972), cert. denied, 410 U.S. 944 (1973)